BROCK, Judge.
Defendant assigns as error the portion of the instructions to the jury which defines the term “under the influence.” The able and learned trial judge properly defined the term for the jury, but he then proceeded to define it again as follows:
“A person is under the influence of intoxicants if he has consumed a sufficient amount to make him or her think or act differently than he otherwise would have done, regardless of what the amount was that he consumed. One is under the influence if his mind and muscles do not normally coordinate, or if he is abnormal in any degree from the consumption of intoxicants.”
The foregoing instruction was error and we are not at liberty to speculate that the jury accepted and applied the correct definition.
New trial.
Judges Morris and Graham concur.